DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the reply received on 25 May 2022. Claims 1-20 are pending. 
Response to Remarks
Claim 9 having been amended, the rejection of claims 9-13 under 35 U.S.C. 101 is withdrawn. 
US 10,567,923 (Gade et al.) meets the limitation "to determine digital twin data from a set that correlates with a scenario described by the pedestrian data and the sensor data" as recited by claims 1, 9 and 14, because the digital twin data is understood to be a computer simulation for predicting future paths (specification para [0031]). Gade et al. discloses a computer network that shares information to be used for predicting future paths of mobile nodes in the network (Fig 1A, Fig 1K, col 6 ln 45-46, col 7 ln 17-21, col 8 ln 50-56, col 14 ln 21-23, col 16 ln 3-4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,567,923 B2 (Gade et al., hereinafter "Gade") in view of US 11,079,764 B2 (Nister et al., hereinafter "Nister"). 

As to claim 1, Gade discloses a method for collaborative computing executed by a set of onboard computers for a group of connected vehicles, the method comprising: 
	analyzing, by the set of onboard computers, pedestrian data generated by a pedestrian device and sensor data generated by the group of connected vehicles to determine digital twin data from a set that correlates with a scenario described by the pedestrian data and the sensor data (Fig 1A, Fig 1K - "future vehicle path estimation", col 6 ln 45-46 - "the non-vehicle node 103 includes a third data set 184", col 7 ln 17-21 - "In some embodiments, the non-vehicle node 103 is one of the following: a smartphone; [...] and a smart watch or some other smart device such as a fitness tracker, smart headphones, health monitoring device, etc.", col 8 ln 50-56 - "The sensor set 126 may be operable to record sensor data that describes one or more locations of a device (e.g., one or more of the first vehicle 123, the second vehicle 124 [and] the non-vehicle node 103) at one or more different times, images or other measurements of the roadway environment and objects or other vehicles present in the roadway environment such as pedestrians", col 14 ln 21-23 - "the third data 184 [...] may include elements that are similar to the data set 189", col 16 ln 3-4 - "DSRC data 195 is an element of the metadata for a particular data set 189"). 
	Nister teaches the limitations not expressly disclosed by Gade, namely: 
	wherein the digital twin data is an output of a historical digital twin simulation (col 9 ln 1-2 - "A world model manager 122 may be used to generate, update, and/or define a world model"); 
	predicting, based on the digital twin data, that the pedestrian is at risk of a collision (col 18 ln 5-15 - "the claimed set determiner 136 may determine an area and/or volume in space occupied by the actor given its state. [...] In some examples, for simplicity, the autonomous vehicle system 100 may use two-dimensional space modeling a top-down view of the real world. In other examples, the autonomous vehicle system 100 may use three-dimensional space", col 19 ln 10-13 - "when looking at multiple actors in the environment, the vehicle 102 may analyze each of the claimed sets of the actors to determine if any intersection occurs between them"); 
	determining modified path data describing a modified walking path for the pedestrian (col 25 ln 30-36 - "In the example of FIG. 4E, the vehicle-occupied trajectory(ies) 402 of the vehicle 102 may overlap with the object-occupied trajectories 408F and 408G of the pedestrians. In such an example, the vehicle 102 may execute its safety procedure, and the pedestrians (e.g., the objects 106G and 106F) may be expected to execute their safety procedures (e.g., to slow down, or stop"); and 
	transmitting the modified path data to the pedestrian device so that the pedestrian is informed about the modified walking path and the risk is modified (col 7 ln 5-7 - "The current system may determine states and safety procedures for each object (perceived and unperceived, static and moving) in the environment", col 12 ln 64-col 13 ln 2 - "Obstacle avoidance [...] may be based on an assumption that all actors (e.g., the vehicle 102 and the objects 106) should perform their safety procedures before the trajectory(ies) resulting from their safety procedures intersects with that of another actor", col 14 ln 47-52 - "In some examples, the state of the objects 106 (e.g., when one or more of the objects 106 is another vehicle, or a person using a client device capable of wireless communication) may be determined using wireless communications, such as vehicle-to-vehicle communication, or device-to-vehicle communication").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Gade and Nister because each reference relates to systems for performing collision avoidance by sharing information between entities in a roadway environment. The combination would yield predictable results according to the teachings of Nister by alerting a person outside a vehicle to collision risks. 

As to claim 2, the combination of Gade and Nister teaches the method of claim 1. 
	Gade further discloses the method further comprising an assigning step including assigning different tasks included in the method to different members of the group of connected vehicles (col 12 ln 33-43 - "a particular vehicle of a micro-vehicular cloud may request that one or more computing operations be executed. The coordinator for the micro-vehicular cloud which includes the particular vehicle is responsible for receiving the request, identifying the computing resources necessary for executing the computing operations and provisioning computing resources among the onboard vehicle computers of the macro-vehicular cloud so that these computing operations are executed for the particular vehicle and any data which is yielded by these executions are provided to the particular vehicle").

As to claim 3, the combination of Gade and Nister teaches the method of claim 2. 
	Gade further discloses wherein the assigning step is executed by a hub vehicle of a vehicular micro cloud (col 12 ln 33-43).

As to claim 4, the combination of Gade and Nister teaches the method of claim 2. 
	Gade further discloses wherein the assigning is based on technological abilities of a set of technological equipment included in the connected vehicles (col 12 ln 33-43).

As to claim 5, the combination of Gade and Nister teaches the method of claim 2. 
	Gade further discloses wherein the assigning is based on a future driving path of the connected vehicles and how long each task takes to complete (Fig 1B, col 10 ln 59-65 - "the provision system 199 of the fourth vehicle 123 determines, based on the heading and path history of the fourth vehicle 123, that the fourth vehicle 123 is leaving the roadway region 170. Accordingly, the provision system 199 of the fourth vehicle 123 determines that 'Data F,' 'Data G' and 'Data H' will be transmitted to other vehicles of the roadway region 170", col 18 ln 51-58 - "conventional GPS units are not sufficiently accurate for use by the provision system 199 since they would not accurately reflect the roadway region where the computer system 200 is located, and eventually result in a computer system 200 leaving a roadway region without distributing the one or more data sets 189 stored on its memory 127 to the other computer systems 200 of the roadway region as depicted in FIG. 1B").

As to claim 6, the combination of Gade and Nister teaches the method of claim 1. 
	Nister further teaches wherein the modified path data is determined by analysis of the digital twin data (col 12 ln 64-col 13 ln 2, col 18 ln 5-15).

As to claim 7, the combination of Gade and Nister teaches the method of claim 1. 
	Nister further teaches the method further comprising a feedback loop that includes determining whether a risk of collision was reduced by the modified walking path and updating the digital twin data based on whether the determination of whether a risk of collision was reduced (col 9 ln 1-2).

As to claim 8, the combination of Gade and Nister teaches the method of claim 1. 
	Gade further discloses wherein the group of connected vehicles is not a vehicular micro cloud (col 12 ln 8-18 - "the coordinator for a particular roadway region has additional responsibilities relating to a macro-vehicular cloud. For example, a coordinator manages communications among a plurality of micro-vehicular clouds 198 of a macro-vehicular cloud and controls the operations of the onboard vehicle computers of the vehicles included in each micro-vehicular clouds 198 of the plurality of micro-vehicular clouds so that these onboard vehicle computers provide themselves as a computing resource to other vehicles which are included in the macro-vehicular cloud").

As to claim 9, Gade discloses a computer program product stored in a set of onboard vehicle computers included in a group of connected vehicles (Fig 1A, Fig 2), the computer program product comprising computer code that is operable, when executed by the set of onboard vehicle computers, to cause the set of onboard vehicle computers to provide collaborative computing by executing steps including: 
	analyzing, by the set of onboard computers, pedestrian data generated by a head-mounted pedestrian device and sensor data generated by the group of connected vehicles to determine digital twin data from a set that correlates with a scenario described by the pedestrian data and the sensor data (Fig 1A, Fig 1K, col 6 ln 45-46, col 7 ln 17-21, col 8 ln 50-56, col 14 ln 21-23, col 16 ln 3-4). 
	Nister teaches the limitations not expressly disclosed by Gade, namely: 
	wherein the digital twin data is an output of a historical digital twin simulation (col 9 ln 1-2); 
	predicting, based on the digital twin data, that the pedestrian is at risk of a collision (col 18 ln 5-15, col 19 ln 10-13); 
	determining modified path data describing a modified walking path for the pedestrian (col 25 ln 30-36); and 
	transmitting the modified path data to the pedestrian device so that the pedestrian is informed about the modified walking path and the risk is reduced (col 7 ln 5-7, col 12 ln 64-col 13 ln 2, col 14 ln 47-52).
	See claim 1 for a statement of an obviousness rationale. 

As to claim 10, the combination of Gade and Nister teaches the computer program product of claim 9. 
	Gade further discloses the computer program product further comprising an assigning step including assigning different steps to different members of the group of connected vehicles (col 12 ln 33-43).

As to claim 11, the combination of Gade and Nister teaches the computer program product of claim 10. 
	Gade further discloses wherein the assigning step is executed by a hub vehicle of a vehicular micro cloud (col 12 ln 33-43).

As to claim 12, the combination of Gade and Nister teaches the computer program product of claim 10. 
	Gade further discloses wherein the assigning is based on technological abilities of a set of technological equipment included in the connected vehicles (col 12 ln 33-43).

As to claim 13, the combination of Gade and Nister teaches the computer program product of claim 10. 
	Gade further discloses wherein the assigning is based on a future driving path of the connected vehicles and how long each task takes to complete (Fig 1B, col 10 ln 59-65, col 18 ln 51-58).

As to claim 14, Gade discloses a system comprising: 
	a group of connected vehicles each including a communication unit that is communicatively coupled to an onboard vehicle computer so that the group includes a set of onboard vehicle computers (Fig 1A, Fig 2), wherein the set of onboard vehicle computers are executing computer-executable code that is operable, when executed by the set of onboard vehicle computers, to cause the set of onboard vehicle computers to provide collaborative computing by executing tasks including: 
	analyzing, by the set of onboard computers, pedestrian data generated by a pedestrian device and sensor data generated by the group of connected vehicles to determine digital twin data from a set that correlates with a scenario described by the pedestrian data and the sensor data (Fig 1A, Fig 1K, col 6 ln 45-46, col 7 ln 17-21, col 8 ln 50-56, col 14 ln 21-23, col 16 ln 3-4). 
	Nister teaches the limitations not expressly disclosed by Gade, namely: 
	wherein the digital twin data is an output of a historical digital twin simulation (col 9 ln 1-2); 
	predicting, based on the digital twin data, that the pedestrian is at risk of a collision (col 18 ln 5-15, col 19 ln 10-13); 
	determining modified path data describing a modified walking path for the pedestrian (col 25 ln 30-36); and 
	transmitting the modified path data to the pedestrian device so that the pedestrian is informed about the modified walking path and the risk is modified (col 7 ln 5-7, col 12 ln 64-col 13 ln 2, col 14 ln 47-52).
	See claim 1 for a statement of an obviousness rationale. 

As to claim 15, the combination of Gade and Nister teaches the system of claim 14. 
	Gade further discloses wherein an onboard vehicle computer of a hub vehicle included in the group of connected vehicles is further operable to execute an assigning operation that includes assigning different tasks to different members of the group of connected vehicles so that the different tasks are executed by the onboard vehicle computer of the member to which it is assigned (col 12 ln 33-43).

As to claim 16, the combination of Gade and Nister teaches the system of claim 15. 
	Gade further discloses wherein the assigning is based on technological abilities of a set of technological equipment included in each of the group of connected vehicles so that more difficult tasks are assigned to connected vehicles having the more technological abilities and less difficult tasks are assigned to connected vehicles having less technological abilities (col 12 ln 33-43).

As to claim 17, the combination of Gade and Nister teaches the system of claim 15. 
	Gade further discloses wherein the assigning is based on a future driving path of the connected vehicles and how long each task takes to complete (Fig 1B, col 10 ln 59-65, col 18 ln 51-58).

As to claim 18, the combination of Gade and Nister teaches the system of claim 14. 
	Nister further teaches wherein the modified path data is determined by analysis of the digital twin data (col 12 ln 64-col 13 ln 2, col 18 ln 5-15).

As to claim 19, the combination of Gade and Nister teaches the system of claim 14. 
	Nister further teaches wherein the tasks further comprise executing a feedback loop that includes determining whether a risk of collision was reduced by the modified walking path (col 9 ln 1-2).

As to claim 20, the combination of Gade and Nister teaches the system of claim 19. 
	Nister further teaches wherein the feedback loop further includes updating the digital twin data based on whether the determination of whether the risk of collision was reduced (col 9 ln 1-2).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669